                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                             )       Case No. 19 B 25204
                                                   )
JENNIFER C. PAULING, and                           )       Chapter 13
JOSEPH C. PAULING,                                 )
                 Debtors.                          )       Hon. Janet S. Baer

               NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                   David M. Siegel, Esq. (Debtors’ Counsel)
      801 Warrenville Road, Suite 650              David M. Siegel & Associates
      Lisle, Illinois 60532                        790 Chaddick Drive
                                                   Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Jennifer C. Pauling & Joseph C. Pauling (Debtors)
      463 Thunderbird Trail
      Carol Stream, Illinois 60188

       PLEASE TAKE NOTICE that on August 6, 2021 at 9:30 a.m., I will appear
telephonically before the Honorable Janet S. Baer, or any judge sitting in his/her stead, and
present the Motion of Santander Consumer USA Inc., d/b/a Chrysler Capital to Modify
Automatic Stay, a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the Motion, you do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the
password is 587656. The meeting ID and password can also be found on the judge’s page on the
court’s web site.




Santander/Pauling/Motion to Modify Stay
        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                                  Respectfully submitted,

                                                  SANTANDER CONSUMER USA INC., D/B/A
                                                  CHRYSLER CAPITAL,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                          CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on July 26,
2021, before the hour of 5:00 p.m.


                                                         ___/s/ Cari A. Kauffman___




Santander/Pauling/Motion to Modify Stay
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                               )       Case No. 19 B 25204
                                                     )
JENNIFER C. PAULING, and                             )       Chapter 13
JOSEPH C. PAULING,                                   )
                 Debtors.                            )       Hon. Janet S. Baer

                    MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL (“Santander”),

a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests

this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2021), and

such other Sections and Rules may apply, to enter an Order modifying the automatic stay

provided therein. In support thereof, Santander states as follows:

         1. On September 6, 2019, Jennifer C. Pauling and Joseph C. Pauling (“Debtors”) filed a

Voluntary Petition for Relief under Chapter 13 of the Bankruptcy Code. On November 27, 2019,

Debtors filed an Amended Chapter 13 Plan, which provides for payments on Santander’s secured

claim through the Chapter 13 Trustee, and which was confirmed on December 13, 2019.

         2. Santander is a creditor of the Debtors with respect to a certain indebtedness secured

by a lien upon a 2015 Dodge Durango motor vehicle bearing a Vehicle Identification Number of

1C4RDJAG5FC953713 (the “Vehicle”). (See Ex. “A”).

         3. Debtors have not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. To the contrary, Debtors have failed to make required

payments to the standing Chapter 13 Trustee in these proceedings, resulting in non-payment of

Santander’s claim.




Santander/Pauling/Motion to Modify Stay
         4. Additionally, Debtors have failed to provide Santander or its counsel with proof of a

valid full coverage insurance policy for the Vehicle identifying Santander as the lienholder/loss

payee.

         5. As such, Santander seeks relief from the automatic stay so that Santander may take

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtors.

         6. Debtors have no equity in the Vehicle and the Vehicle is not necessary to an effective

reorganization by Debtors.

         7. Santander will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of and foreclosing its security interest in the Vehicle.

         8. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Santander Consumer USA Inc., d/b/a Chrysler Capital respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit Santander to take immediate possession of and

foreclose its security interest in the 2015 Dodge Durango motor vehicle bearing a Vehicle

Identification Number of 1C4RDJAG5FC953713; and, for such other, further, and different

relief as this Court deems just and proper.

                                              Respectfully submitted,
                                              SANTANDER CONSUMER USA INC., D/B/A
                                              CHRYSLER CAPITAL,
                                              Creditor,
                                              By: ___/s/ Cari A. Kauffman___
                                              One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


Santander/Pauling/Motion to Modify Stay
